DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power converter controller” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recitation, “a centralized power storage device respectively between each power generation module and the first DC-DC converter, and between each power generation module and the second DC-DC converter” is unclear because according to the independent claim 1 the power generation module comprises a power conversion circuit which dependent claim 2 further recites the power conversion circuit comprises the first and second DC-DC converters. Claim 11 depends upon claims 1 and 2. Therefore, how can the centralized power storage device be located between the power generation module and the first DC-DC converter when the power generation module comprises the first DC-DC converter? Same applies for the second DC-DC converter.
For examining purposes the Examiner is interpreting the centralized power storage device is located near the power generation module.
Claim 12 recitation, “a centralized energy storage device coupled between each power generation module and the first DC-DC converter” is unclear because according to the 
For examining purposes the Examiner is interpreting the centralized energy storage device is located near the power generation module.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tegeler (US 2016/0333670).
Regarding claim 1, Tegeler discloses a downhole power generation system, comprising: 
a power generation module for providing power to a load (9 of Figures), comprising: 
a turbine (17 of Figures) driven by flow of a downhole fluid (8 of Figures) to rotate; 
a generator (23 of Figures) coupled with the turbine for converting rotational energy from the turbine to electrical energy: and 

a power conversion circuit (26 of Figures; Para. 0020, step-up and/or step-down converter) coupling the AC-DC rectifier with the load, and configured for providing a first power to the load when the load is in a working mode (Para. 0020) and 
providing a second power (Para. 0020; via a step-down converter) to the load when the load is in a non-working mode (Para. 0023, 0028; diodes enable the active rectifier to rectify the input AC electrical power when there is no electrical power), the second power being less than the first power (second power via step-down converter would be less than first power via step-up converter).
Regarding claim 2, Tegeler discloses wherein the power conversion circuit comprises: 
a first DC-DC converter (26 of Figures; Para. 0020, step-up and/or step-down converter) for providing the first power to the load when the load is in the working mode (Para. 0020): and 
a second DC-DC converter (26 of Figures; Para. 0020, step-up and/or step-down converter) for providing the second power to the load when the load is in the nonworking mode (Para. 0023; diodes enable the active rectifier to rectify the input AC electrical power when there is no electrical power).
Regarding claim 3, Tegeler discloses further comprising: a power converter controller (48 of Figures) communicatively coupled with the first DC-DC converter and the second DC-DC converter (26 of Figures; Para. 0020, step-up and/or step-down converter) respectively and configured for respectively controlling the first DC-DC converter and the second DC-DC converter to switch between the working mode and the non-working mode (Para. 0023, 0028; 
Regarding claim 13, Tegeler discloses a downhole power generation method, comprising: 
driving one or more turbines (17 of Figures), by flow of a downhole fluid (8 of Figures), to rotate; 
converting one or more rotational energies from the one or more turbines, by one or more generators (23 of Figures), to one or more electrical energies respectively; 
converting one or more alternating current voltages from the one or more generators, by one or more AC-DC rectifiers (24 of Figures), to one or more direct current voltages respectively; 
converting the one or more direct current voltages, by controlling a first DC-DC converter (26 of Figures; Para. 0020, step-up and/or step-down converter), to a first power and providing the first power to a load when the load is in a working mode (Para. 0020); and 
converting the one or more direct current voltages, by controlling a second DC-DC converter (26 of Figures; Para. 0020, step-up and/or step-down converter), to a second power (Para. 0020; via a step-down converter) and providing the second power to the load when the load is in a non-working mode (Para. 0023, 0028; diodes enable the active rectifier to rectify the input AC electrical power when there is no electrical power), wherein the second power is less than the first power (second power via step-down converter would be less than first power via step-up converter).
Regarding claim 15, Tegeler discloses further comprising: providing additional power (Para. 0020; converter configured to convert the voltage of the voltage controlled DC-link to a voltage suitable for supplying electrical power to the various downhole tools) to the load (9 of Figures) when power generating from the one or more turbines (17 of Figures) is not enough for the load.
Regarding claim 16, Tegeler discloses further comprising: providing electrical energy (Para. 0020; converter configured to convert the voltage of the voltage controlled DC-link to a voltage suitable for supplying electrical power to the various downhole tools) to the load (9 of Figures) when energy generating from the one or more turbines (17 of Figures) is not enough for the load.
Regarding claim 17, Tegeler discloses further comprising: storing excessive energy generating from the one or more turbines (17 of Figures) in an energy storage device (Para. 0025-0026) when the energy generating from the one or more turbines is excessive for the load (9 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Tegeler (US 2016/0333670), in view of Downing (US 2015/0303771).
Regarding claim 8, Tegeler discloses the power conversion circuit (26 of Figures; Para. 0020, step-up and/or step-down converter) couples the AC-DC rectifier (24 of Figures) in each power generation module with the load (9 of Figures).
Tegeler does not disclose wherein the downhole power generation system comprises a plurality of power generation modules, and
the plurality of turbines in the plurality of power generation modules are so positioned physically that one or more turbines is exposed to the downhole fluid and flow of the downhole fluid drives the one or more turbines to rotate.
Downing discloses wherein the downhole power generation system comprises a plurality of power generation modules (38 of Figures), and 
the plurality of turbines (40 of Figures) in the plurality of power generation modules are so positioned physically that one or more turbines is exposed to the downhole fluid and flow of the downhole fluid drives the one or more turbines to rotate (see Figures 2-3).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have multiple power generation modules in the system of Tegeler positioned physically that one or more turbines is exposed to the downhole fluid and flow of the downhole fluid drives the one or more turbines to rotate, as taught by Downing, to provide a downhole generator that can be operated regardless of the flow regime with minimal impact on performance [Downing: Para. 0005].
Regarding claims 9-10, Tegeler discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein rotational speeds of the one or (claim 9);
wherein the downhole fluid flows within a casing, and the plurality of turbines are spacedly arranged at an inner circumferential wall of the casing or deployed closer to the center of the casing (claim 10).
Downing discloses wherein rotational speeds of the one or more turbines and the amounts of power generated from the plurality of power generation modules depend on physical positions of respective turbines (see Figures 2-3) (claim 9);
wherein the downhole fluid flows within a casing (32 of Figures), and the plurality of turbines (40 of Figures) are spacedly arranged at an inner circumferential wall of the casing or deployed closer to the center of the casing (see Figure 3) (claim 10).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the power generation modules of Tegeler depend on the physical position of the turbines and be arranged at an inner circumferential wall of the casing or deployed closer to the center of the casing, as taught by Downing, to provide a downhole generator that can be operated regardless of the flow regime with minimal impact on performance [Downing: Para. 0005].
Regarding claim 11
Regarding claim 12, Tegeler discloses further comprising: a centralized energy storage device (Para. 0026; DC link capacitor as energy storage elements) coupled between each power generation module and the first DC-DC converter via a step-up converter (26 of Figures; Para. 0020, step-up and/or step-down converter).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a downhole power generation system as recited by independent claim 1, comprising:
a power generation module for providing power to a load, comprising: 
a turbine driven by flow of a downhole fluid to rotate; 
a generator coupled with the turbine for converting rotational energy from the turbine to electrical energy: and 
an AC-DC rectifier coupled with the generator for converting an alternating current voltage from the generator to a direct current voltage: and 
a power conversion circuit coupling the AC-DC rectifier with the load, and configured for providing a first power to the load when the load is in a working mode and providing a second power to the load when the load is in a non-working mode. the second power being less than the first power; and
wherein the power conversion circuit comprises: a first DC-DC converter for providing the first power to the load when the load is in the working mode: and a second DC-DC converter for providing the second power to the load when the load is in the nonworking mode; and
wherein the power generation module comprises: a boost circuit respectively coupling the AC-DC rectifier with the first DC-DC converter and coupling the AC-DC rectifier with the second DC-DC converter.

With respect to claim 14 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a downhole power generation method as recited by independent claim 13, comprising:
driving one or more turbines, by flow of a downhole fluid, to rotate; 
converting one or more rotational energies from the one or more turbines, by one or more generators, to one or more electrical energies respectively; 
converting one or more alternating current voltages from the one or more generators, by one or more AC-DC rectifiers, to one or more direct current voltages respectively; 
converting the one or more direct current voltages, by controlling a first DC-DC converter, to a first power and providing the first power to a load when the load is in a working mode; and 
converting the one or more direct current voltages, by controlling a second DC-DC converter, to a second power and providing the second power to the load when the load is in a non-working mode, wherein the second power is less than the first power; and
further comprising: increasing the one or more direct current voltages, by one or more boost circuits, to obtain one or more increased direct current voltages, wherein the first DC-DC converter convert the one or more increased direct current voltages to the first power in the working mode, and the second DC-DC converter converters the one or more increased direct current voltages to the second power in the nonworking mode.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gatzen (US 2017/0362953) discloses a downhole power generation system for providing power to a load.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832